Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 6, 2021

                                       No. 04-21-00171-CV

                                      Leticia RODRIGUEZ
                                     Appellant/Cross-Appellee

                                                  v.

                            Lydia RODRIGUEZ and Robert Pereida,
                                  Appellees/Cross-Appellants

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI19456
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER

        The reporter’s record was due on June 7, 2021, but has not been filed. On June 9, court
reporter Judith Stewart filed a notification of late record stating that the reporter’s record had not
been paid for. In response, we ordered appellant to provide proof of payment. On June 17,
2021, appellant provided proof of payment to court reporter Judith Stewart. On June 30, 2021,
court reporter Judith Stewart filed a notification of late record, requesting a thirty-day extension
to file the reporter’s record. After consideration, we GRANT court reporter Judith Stewart’s
requested extension and order her to file the reporter’s record in this court on or before July 28,
2021.



                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2021.


                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court